Citation Nr: 0528307	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  03-19 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a shoulder 
disability

3.  Entitlement to an increased evaluation for a chest wall 
injury with pneumothorax and fractured 7th left rib, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from December 1981 to January 
1984.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the Department 
of Veteran Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  In this decision, the RO denied entitlement to 
service connection for neck and shoulder disabilities.  The 
RO also denied an increased evaluation for residuals of the 
veteran's chest wall injury, which is currently evaluated as 
20 percent disabling.

The Board remanded the case in May 2004 for development of 
the evidence.  It has now returned for appellate 
consideration.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a 
relationship between the veteran's neck and shoulder 
disabilities and her active service, to include an in-service 
motor vehicle accident (MVA).

2.  The veterans' residuals of a MVA chest injury include 
superficial well-healed scars on the chest, a healed 
fractured 7th left rib, and mild restrictive airway disease.


CONCLUSIONS OF LAW

1.  A neck disability was not incurred as a result of, or 
aggravated by, military service, and may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  A bilateral shoulder disability was not incurred as a 
result of, or aggravated by, military service, and may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

3.  The criteria for an increased evaluation, in excess of 20 
percent, for residuals of a chest wall injury with 
pneumothorax and fractured 7th left rib have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 
4.14, 4.97, Diagnostic Code 6843 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) introduced several 
fundamental changes into the VA adjudication process.  It 
eliminated the requirement under the old 38 U.S.C.A. § 
5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of letters to the appellant 
issued in June 2001, March 2003, and May 2004.  By means of 
these letters, the appellant was told of the requirements to 
establish entitlement to service connection and an increased 
evaluation for the residuals of her chest injury.  She was 
advised of her and VA's respective duties and asked to submit 
information and/or evidence pertaining to the claim to the 
RO.  In the Board's remand of May 2004 and in the letter 
issued in May 2004, she was specifically requested to submit 
a private cervical spine MRI she had identified on prior 
examinations.  The Statement of the Case (SOC) issued in June 
2003 and Supplemental Statement of the Case (SSOC) issued in 
July 2005 informed her of applicable law and regulations, the 
evidence reviewed in connection with her claim by VA, and the 
reasons and bases for VA's decision.  The initial adverse 
decision in this claim was issued by the RO in April 2003.  
The VCAA notifications of June 2001 and March 2003 were 
issued prior to this initial adverse determination.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The U. S. Court of Veterans Appeals (Court) held in Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), that all sections of 
VA's notice letter should be construed in connection with 
each other to determine whether the document, read as a 
whole, addresses all aspects of the requisite notice under 
the provisions of the VCAA and the notice letter must be read 
in the context of prior relatively contemporaneous 
communications to the appellant from the AOJ.  In addition, a 
complying notice need not necessarily use the exact language 
of the controlling statute or regulation specifying VA's 
notice obligations, so long as that notice properly conveys 
to a claimant the essence of the regulation.  Id. at 124-28.  
Based on a review of the notification provided the appellant 
in this case and the above analysis, the Board finds that VA 
notification was in substantial compliance with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) as these documents, read as a whole, fulfilled 
the essential purposes of the VCAA.  Id. at 130. (The 
appendix to the Mayfield decision contains a VA notification 
letter, affirmed by the Court, similar in format to the 
notification letter issued to the appellant in June 2001, 
March 2003, and May 2004.)  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
By letters of June 2001, March 2003, and May 2004, VA 
requested that the veteran identify all treatment of her 
claimed disabilities.  She has identified private and VA 
treatment.  Her service, VA, and private treatment records 
have been obtained and incorporated into the claims file.  
However, in the Board remand of May 2004 and the letter 
issued in May 2004, VA requested that the veteran submit a 
cervical spine MRI report described by her on prior 
examinations.  She has failed to submit such a report.  
However, it appears that the findings of this report are 
described in the private treatment record dated in March 
2002.  The Board will accept the description provided by the 
private physician and no further development of this record 
is required.  See Robinette v. Brown, 8 Vet. App. 69, 76 
(1995) (A physician's description of the findings/opinion of 
another physician is competent/probative medical evidence.)  
Thus, further development of the medical evidence is not 
required.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
has been provided VA compensation examinations in March/April 
2003 and May/June 2005.  These examination reports noted 
accurate medical histories, findings on examination, and the 
appropriate diagnoses, functional limitations, and opinions 
on etiology.  The examiners of May/June 2005 clearly 
indicated that they had reviewed the claims file in 
preparation for the examinations.  Therefore, the Board finds 
these examination reports adequate for VA purposes.

The veteran was offered an opportunity to request a hearing 
before VA on the Substantive Appeal (VA Form 9) she submitted 
in July 2003.  She declined such a hearing.  Therefore, the 
Board concludes that all obtainable/pertinent evidence 
regarding the issues decided below has been incorporated into 
the claims file.  

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield, 
supra.  As all medical evidence obtainable by VA has been 
associated with the claims file, the Board finds that the 
duty to assist has been fulfilled and any error in the duty 
to notify would in no way change the outcome of the below 
decision.  The notification provided to the appellant in the 
letters, SOC, SSOC, and in the Board remand discussed above 
provided sufficient information for a reasonable person to 
understand what information and evidence was needed to 
substantiate the claim on appeal.  In this regard, while 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on her behalf and availed herself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Service Connection for Neck and Shoulder Disabilities

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service, or from a disease or injury incurred in or 
aggravated by active duty for training.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the Court, lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Arthritis shall be granted service 
connection although not otherwise established as incurred in 
or aggravated by service if manifested to a compensable 
degree within one year following service in a period of war 
or following peacetime service on or after January 1, 1947.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).

The veteran was given a military entrance examination in 
September 1981.  She denied any prior medical history of back 
or shoulder pain.  On examination, her spine, upper 
extremities, and musculoskeletal system were normal.

Military outpatient records report that in January 1982 the 
veteran complained of pain in her neck for the past year 
after being in a MVA.  On examination, there was tenderness 
in the spinous processes without spinal deformity.  The 
assessment was chronic neck pain, to rule out cervical spine 
ligamentous injury without evidence of nerve root pathology.  
X-ray of the cervical spine found no significant abnormality.

In July 1982, it was noted that the veteran strained her back 
the prior Sunday.  She complained of mild decrease in range 
of motion without neurological changes.  On examination, 
there was mild decrease in range of motion of the spine with 
deep tendon reflexes intact.  The impression was muscle 
spasm.  

In July 1983, the veteran complained of neck and upper back 
pain.  She claimed it was injured while running.  On 
examination, there was full range of motion in the neck.  Her 
paracervical and trapezius muscles were tender.  The 
assessment was torticollis (contracted state of the cervical 
muscles producing twisting of the neck and an unnatural 
position of the head.)

Hospital records dated in early September 1983 report that 
the veteran was admitted for chest and hip pain with leg 
laceration resulting from a MVA.  During her initial physical 
examination, she complained of a blow to the chest from the 
MVA resulting in severe shortness of breath and abrasions.  
She denied loss of consciousness or head injury.  On 
examination, her head did not reveal any evidence of 
significant head trauma.  The neck was supple, but had slight 
tenderness to palpation.  The extremities had multiple 
abrasions with evidence of serious injury.  There were no 
neurological deficits.  The initial impression was large 
right pneumothorax and multiple lacerations and abrasions.  A 
separate examination on the same date noted multiple 
abrasions on all extremities and the back.  

A hospital narrative summary indicated that the veteran was 
hospitalized from September to October 1983 due to a MVA.  It 
was noted that upon hospitalization the veteran had a large 
abrasion on the left side of the back.  The extremities had 
multiple abrasions, but without evidence of neurovascular or 
orthopedic injury.  The neurological evaluation was within 
normal limits.  The cervical spine X-ray was negative.  The 
discharge diagnoses were blunt trauma to the chest with 
subsequent left pneumothorax and persistent right 
hemopneumothorax; multiple abrasions of the chest, back, and 
extremities; and an open deep laceration/wound of the left 
pelvic area with no artery or nerve involvement.  These 
diagnoses were all caused by the MVA.  

In October 1983, the veteran was placed on a four-week 
profile from physical activity due to her chest trauma from 
the MVA.  In January 1984, the veteran was released from 
active service due to her pending pregnancy.  No separation 
physical examination is of record.  

The veteran was afforded a VA compensation examination in 
July 1987.  She made no complaints of neck or shoulder 
problems and there were no abnormalities reported with these 
areas.

In May 1988, the veteran was seen for private medical 
treatment with complaints of right elbow pain and possible 
nerve damage.  Electromyography (EMG) and nerve conduction 
(NVC) studies of the upper extremities conducted in May 1988 
were within normal limits with no evidence of neuropathy 
disease.

The veteran was given a VA neurologic examination in April 
1989 for complaints of right elbow pain that radiated into 
the hand.  EMG and NVC testing were within normal limits and 
the conclusion was a normal study.  The impression was 
chronic pain in the right arm.  

On a VA compensation examination of June 1989, the veteran 
made no complaints regarding her neck or shoulders.  She did 
complain of right arm pain associated with her right elbow 
and forearm.  No abnormalities were reported regarding her 
neck and shoulders.  The diagnosis was residuals of a right 
elbow laceration.  VA compensation examination of May 1990 
also did not report any complaints or abnormalities 
associated with the neck and shoulders.  

Private treatment records noted the veteran's complaints in 
November 2000 that her upper left extremity was numb from the 
elbow down to her hand.  She denied any prior injury to the 
left arm.  On examination, her neck and neurologic 
examinations were normal.  In May 2001, she complained of 
headaches, tension over her neck, and dizziness.  She also 
complained of numbness on the ulnar side of her right arm.  
On examination, her neck and neurologic examinations were 
normal.  Her private physician prepared a note in June 2001 
asking his staff to prepare a referral to the VA hospital to 
treat the veteran's upper extremity numbness and pain "from 
an MVA while in the military several years ago."  

Lay statements in June 2001 from friends and coworkers 
indicated that the veteran frequently had pain and numbness 
in her arm and that she didn't seem to get relief from these 
symptoms.

A VA compensation examination of August 2001 noted the 
veteran's complaints of pain when using both upper 
extremities.  Examination revealed hyper-reflexia of the left 
brachial radialis reflexes.  The scar on her right elbow was 
painful to palpation.  The diagnosis was status post-
traumatic pneumothorax with chest tube insertion.  The 
examiner opined that both elbows had full range of motion 
without pain or limitation.  

The veteran was given a private neurological consultation in 
March 2002.  She complained of severe pain in her neck and 
shoulders that radiated into her left upper extremity and was 
accompanied by paresthesia.  The veteran's medical history 
included diabetes, for which she took medication, and she was 
a smoker.  The examination findings were reported to be 
either negative or normal.  The impression was possible 
cervical neuropathy and EMG/NCV were recommended.

The veteran was treated in a private pain clinic from March 
to May 2002.  The March 2002 report noted that EMG results 
were consistent with C6 radiculopathy on the left side.  A 
cervical MRI revealed a rather large posterior osteophyte on 
the right side of the C3-C4 causing some central stenosis and 
a small bulging disc at the C5-C6 level.  Physical 
examination results were noted to be intact or normal.  The 
impression was C5-C6 radiculitis secondary to a bulging disc.  
The examiner felt that the veteran would benefit from a 
series of epidural steroid injections.  By May 2002, the 
veteran reported that her cervical epidural steroid 
injections had almost totally alleviated her radicular pain.  
However, examination revealed trigger point pain in the left 
levator scapulae, left trapezius, and left rhomboid.  Steroid 
injections were applied to these trigger points.  

A private outpatient record dated in January 2003 apparently 
noted the veteran's complaint of neck ache that radiated into 
her shoulder.  Examination revealed tenderness about the neck 
and shoulder.

The veteran was afforded a VA compensation examination in 
March 2003.  She reported that after her MVA in the military 
she was placed in a neck collar and remembered having neck 
pain during her hospitalization.  Her neck pain returned 16 
years ago when she started working as a traffic control 
person on construction sites.  Her duties consisted of 
standing and turning a sign directing automobiles around the 
site.  After a day of work, she would have pain in the 
trapezius ridge of her shoulders.  By the next morning, her 
neck and shoulder pain would have resolved.  For the last 
couple of years, her neck pain has been constant.  This pain 
was located in the lower cervical spine level (C6-T1), the 
trapezius ridge, and the supraspinatus region.  This pain 
would radiate down her arms, more on the left side than the 
right.  She claimed to have tenderness in the left arm over 
the neurovascular bundle.  The veteran claimed her neck and 
shoulder symptoms increased with physical activity, fatigue, 
nervousness, or being upset.  A cervical MRI in 
January/February 2002 reportedly showed slightly pinched 
nerves and bulging disc at C6-C7.  He private physician had 
told her she had severe arthritis and fibromyalgia.  On 
examination, the neck had decreased range of motion, pain on 
motion in the neck that radiated into the shoulders, and 
tenderness to palpation along the trapezius ridges and 
supraspinatus region.  There was no muscle weakness and deep 
tendon reflexes were present.  The impressions were chronic 
strain of he cervical muscles, and cervical spine disc 
disease/arthritis by history.  The examiner indicated that 
the cervical spine disc disease/arthritis should be confirmed 
by the MRI and cervical X-rays the veteran indicated she 
would submit to the RO.  

VA bilateral shoulder X-rays taken in March 2003 noted 
impressions of being normal.  Physical therapy examination in 
March 2003 found limitation of motion in the cervical spine 
and both shoulders.  Private cervical and shoulder X-rays 
taken in March 2003 were found to be normal.

A private outpatient records dated in May 2003 to February 
2004 reported the veteran's complaint of aching all over her 
body, especially on the right side.  X-rays revealed that the 
cervical spine was normal, but the thoracic spine had slight 
osteoarthritic changes.  On examination, the veteran had 
tender trigger points throughout her body.  The diagnoses 
were fibromyalgia ("FM"), fibromatosis, fatigue, myalgia, 
myosit, and diabetes mellitus.

The veteran submitted a statement in May 2003 that noted she 
had been diagnosed with fibromatosis.  Attached to this 
statement was a medical article on fibromyalgia.  This 
disorder was described as widespread musculoskeletal pain, 
which could start in one region such as the neck and 
shoulders and then spread over time.  It was also noted that 
general physical examination may not reveal the existence of 
fibromyalgia, which required trigger point palpation to 
identify the disease.  The article indicated that no one knew 
the cause of fibromyalgia, but it was speculated that 
different factors might combine to cause the disease.  These 
factors included infectious illness, physical trauma, 
emotional trauma, and hormonal changes.  

A private MRI of the low back taken in June 2004 revealed 
protruding and herniated disc from the T12 level down to the 
S1 level.

The veteran was given a VA orthopedic examination in May 
2005.  She reported having neck pain on and off since her in-
service MVA.  In recent years, her neck and shoulder pain 
have become constant, and she also complained of numbness and 
tingling in both hands.  On examination, her neck had full 
range of motion with some tenderness to palpation over the 
cervical spine.  She had full muscle strength and sensation 
was intact for levels C5 to T1.  While a Hoffmann's sign was 
positive on the left side, the veteran did not exhibit any 
other symptoms to support a finding of hyperreflexia.  
Cervical X-rays revealed degenerative disc disease with some 
spurring posterior to osteophytes at the C3-C4 and C5-C6 
levels.  The examiner opined:

In terms of her neck, there is no 
documentation in her active duty C-file 
that she had any neck injury during the 
motor vehicle accident.  She states that 
she was in a collar initially, according 
to the records, however, this is pretty 
much standard protocol for anyone who is 
in a car accident and once evaluated and 
films are done which are negative, the 
collar is removed.  They are discontinued 
from the collar which is what happened to 
her.  Per the documentation, she did have 
films that were cervical spine films, 
which were negative during that 
hospitalization.  Thus, there is no 
mention anywhere in any of the records 
that she had a neck injury or complained 
of pain.  She did have some back pain, at 
the time but this was lower back pain.

Thus, there is no diagnosis that can be 
rendered that fits the veteran's 
complaints of neck and shoulder pain or 
injuries.  There is no documentation in 
the claims folder of neck or shoulder 
injuries.  Thus, it is not likely that 
her current complaints of neck and 
shoulder pain are related to military 
service or are any residuals or any 
events in service.

The veteran has argued that her current neck and shoulder 
disabilities, to include cervical disc disease and muscle 
disease (fibromyalgia, fibromatosis, etc.) are the result of 
her in-service MVA.  While the veteran is competent to 
provide evidence on injury and symptomatology, she is not 
competent to provide opinions on diagnosis and, in most 
circumstances, etiology of a disease or disability.  See 
Espiritu, supra.  Only a healthcare professional is 
competent, in most cases, to provide evidence on diagnosis 
and etiology.  In addition, the Board cannot base its 
decisions on its own unsubstantiated medical opinion, but 
instead must rely on competent medical opinion provided by 
trained healthcare professionals.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).

The VA examiner of May 2005, who indicated a comprehensive 
review of the claims file was conducted, provided an opinion 
that there was no etiological link between the veteran's 
current neck and shoulder disability and her in-service MVA.  
In the Board remand of May 2004, this examiner was 
specifically requested to provide "the most accurate 
diagnosis for the neck and shoulder."  It appears based on 
his discussion that he determined that the veteran's neck and 
shoulder complaints were due to cervical disc disease and 
radiculopathy.  While some private physicians had diagnosed 
soft tissue disease such as fibromyalgia/fibromotosis, the 
current radiological studies and cervical MRI support the VA 
physician's diagnosis of cervical disc disease.  The VA 
examiner also had the opportunity to review the veteran's 
entire medical history as contained in the claims file, which 
the private physicians had not.  Finally, the private 
physicians did not provide a definitive diagnosis for neck 
and shoulder pain, but instead noted a potpourri of diagnoses 
to include fibromyalgia ("FM"), fibromatosis, fatigue, 
myalgia, myosit, and diabetes mellitus.  These diagnoses were 
related to symptoms affecting her entire body, not 
specifically her neck and shoulders.  Base on this evidence 
and analysis, the Board finds that the most probative 
evidence for a diagnosis of the veteran's neck and shoulder 
complaints is cervical disc disease with radiculopathy.

The examiner of May 2005 clearly found that no medical nexus 
existed between the veteran's current cervical disc disease 
and her in-service MVA or any other incident of service.  
There are only two incidents of reported neck pain in the 
service medical records.  The first was the outpatient 
complaints of July 1983, which noted an impression of 
torticollis.  This appears to have been an acute ailment as 
there were no further complaints or treatment for this 
problem during service or for years after the veteran's 
separation from military service.  The VA examiner, after a 
review of the entire medical history, did not find any 
current torticollis or any current disability related to the 
single in-service incidence.

The second noted neck symptomatology in-service was the 
finding of tenderness in the neck to palpation on the initial 
physical after the MVA of September 1983.  However, there is 
no report of the veteran complaining of neck pain or any 
other neck problem.  In fact, she denied receiving any type 
of head trauma during the MVA and examination/observation 
during approximately one month of hospitalization did not 
reveal any further neck pathology, abnormality, or disease.  
Cervical spine X-rays in September 1983 were negative.  The 
VA examiner in May 2005 clearly reviewed these 
contemporaneous records and the veteran's subsequent medical 
history and found no relationship between the current 
cervical disc disease and the in-service MVA.  

The veteran has presented lay evidence that she suffered with 
neck and shoulder pain since her in-service MVA.  While this 
evidence is competent, her reports of this chronic 
symptomatology have been inconsistent.  At times she reported 
continuous symptomatology and at other times indicated 
significant gaps of symptomatology since military service.  
One of the most detailed medical histories was taken on the 
VA examination in March 2003.  On this examination she 
indicated that she had not had any neck or shoulder symptoms 
from the time of the in-service MVA until approximately 1987 
(2003 minus 16 years) when she started work with a road 
construction crew.  This report is consistent with the 
contemporaneous medical evidence.  

The Board acknowledges that there is no military separation 
examination available.  However, the veteran was provided VA 
examinations in July 1987, April 1989, and May 1990 during 
which she did not report any neck or shoulder problems.  
Private examinations in May 1988 also did not report any neck 
or shoulder complaints.  None of these examinations found any 
neck or shoulder disease or disability.  She did make 
complaints of right arm pain from the elbow to the hand, but 
these symptoms were associated with her service-connected 
right elbow disability.  Also, cervical disc disease and 
radiculopathy appear to have been ruled out by EMG/NVC 
testing in May 1988 and April 1989.  This contemporaneous 
medical evidence supports the conclusion that the veteran did 
not suffer with neck and shoulder symptomatology or 
disability between her separation from active service in 
January 1984 and her first reported complaints of radicular 
type symptoms on the outpatient record of November 2000.  
This evidence also corroborates the history of symptomatology 
presented by the veteran during her VA examination in March 
2003.  Based on this evidence, the Board finds that the 
veteran did not suffer with chronic neck and shoulder 
symptoms from the time of her in-service MVA to approximately 
1987.  Thus, chronic neck and shoulder symptomatology did not 
occur until many years after her separation from active 
service.

Based on the evidence discussed above, the Board finds that 
the veteran's current cervical disc disease with 
radiculopathy is not related to her active service or in-
service MVA.  The evidence shows that her current neck and 
shoulder disability did not begin until approximately 1987, 
many years after her separation from active service.  The 
first radiology evidence of cervical arthritis was reported 
on the MRI taken in March 2002, therefore, presumptive 
service connection under the provisions of 38 U.S.C.A. 
§§ 1112, 1113 and 38 C.F.R. §§ 3.307, 3.309 is not 
authorized.

A private physician in June 2001 opined that the veteran's 
upper extremity numbness and pain were related to the in-
service MVA.  Even assuming that this is a reference to 
cervical radiculopathy, the Board finds that this medical 
opinion carries little probative weight.  As discussed above, 
the contemporaneous medical evidence does not support a 
finding that chronic neck and shoulder symptoms existed from 
the time of the in-service MVA to November 2000.  In 
addition, the June 2001 private medical evidence indicates 
that this opinion was based on a medical history as related 
by the veteran.  There is no evidence that this opinion was 
based on a review of the veteran's contemporaneous treatment 
records.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) 
(VA is not required to accept a physician's opinion that is 
based on a claimant's recitation of an uncorroborated medical 
history.)  As the VA examiner of May 2005 did conduct a 
review of the entire medical history to include the 
contemporaneous records; this opinion has substantially more 
probative value regarding the etiology of the veteran's 
current neck and shoulder disability.

Finally, the Board acknowledges that the veteran has 
submitted medical literature that associates fibromyalgia 
with physical trauma.  While the Board must consider this 
evidence in deciding this claim, the above analysis shows 
that the chronic neck and shoulder symptoms did not develop 
until many years after military service.  See Wallin v. West, 
11 Vet. App. 509, 513 (1998) (VA must consider medical 
treatise evidence submitted in support of establishing 
service-connection of a claimed disability); cf. Sacks v. 
West, 11 Vet. App. 314, 316-17 (1998) (Extrapolation from a 
medical article, standing alone, would constitute nothing 
more than an unsubstantiated medical opinion rather than a 
conclusion based on the medical evidence of record.)  In 
addition, this article cannot specifically link the veteran's 
disability with a specific incident of service.  The article 
specifically noted that the ultimate causes of fibromyalgia 
were unknown.  The only examiner to have reviewed the 
veteran's entire medical history concluded that the neck and 
shoulder disabilities were related to cervical disc disease, 
not a soft tissue disease such as fibromyalgia, and that the 
disc disease was not linked to the veteran's active service 
period.  Based on this analysis, the Board finds that the 
medical article presented by the veteran, when considered 
with all the evidence of record, provides little probative 
value in determining the nature and etiology of her current 
neck and shoulder disabilities.

In summary, the Board finds that competent evidence 
establishes that the veteran's current neck and shoulder 
symptoms are related to cervical disc disease with 
radiculopathy.  This evidence also establishes that the 
current neck and shoulder disability is not related to active 
service or the in-service MVA.  Therefore, entitlement to 
service connection for neck and shoulder disabilities is 
denied.


Increased Evaluation for Residuals of Chest Wall Injury

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1 and 4.2, which require 
the evaluation of the complete medical history of the 
veteran's condition.  Also, 38 C.F.R. § 4.10 provides that, 
in cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems, and 
medical examiners must furnish a full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath at 594.  

Generally, the evaluation of the same disability under 
various diagnoses is to be avoided.  38 C.F.R. § 4.14; See 
also Fanning v. Brown, 4 Vet. App. 225 (1993).  However, in 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.

The words "slight", "moderate" and "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  38 C.F.R. § 
4.6.  It should also be noted that use of terminology such as 
"mild" and "moderate" by VA examiners or other physicians, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the veteran.  38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 3.102, 4.3, 4.5.  To deny a claim on its merits, 
the evidence must preponderate against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

VA received the veteran's claim for an increased evaluation 
for the residuals of her chest wall injury in February 2003.  
She claimed that her shortness of breath was getting worse 
and was causing her a lot of problems.

A VA chest X-ray taken in March 2003 noted a normal 
impression.  The veteran was given a VA respiratory 
examination in April 2003.  She reported having limited 
physical activity due to shortness of breath during exertion.  
The veteran also complained of a chronic hacking cough that 
increased with activity.  This cough was productive of 
brownish sputum of approximately one tablespoon a day.  She 
had occasional sharp pain in her chest below her left breast, 
which would last for a few minutes and then resolve.  This 
chest pain would increase with deep breathing and was 
associated with shortness of breath.  She also complained of 
frequent wheezing.  She also had intermittent dizziness 
without syncope.  The veteran reported a 10-year history of 
smoking one pack of cigarettes a day, but quit smoking four 
years before.  She denied being prescribed medication, 
inhalers, or oxygen for her breathing problems.  On 
examination, chest expansion was equal and lungs were clear 
to percussion.  The veteran wheezed with forced expiration 
over both lung fields.  Her two chest scars were non-tender 
and no rub was heard over these scars.  There was tenderness 
on the left anterior lateral chest wall at approximately the 
level of the fifth and sixth ribs.  No rub was heard in this 
area.  A pulmonary function test (PFT) showed possible early 
obstructive pulmonary impairment.  There was improvement in 
airflow following a bronchodilator administration.  This 
result was reported to be consistent with reversible airway 
obstruction form either asthma or chronic obstructive 
pulmonary disease (COPD).  There was some impairment of 
diffusing capacity also present.  The impressions included 
status post right pneumothorax secondary to the chest trauma 
sustained in a MVA, status post fracture of the left seventh 
rib, superficial scars, and obstructive airway disease with 
bronchospasm.  The examiner opined that it was "not as 
likely as not" that the examination findings of reversible 
obstructive airway disease are the result of her chest wall 
injury sustained while in service.

The veteran was given multiple VA PFT tests in early June 
2005.  The testing revealed her FEV-1 was 2.79 (79 percent of 
predicted), her FEV-1/FVC was 80 (over 100 percent of 
predicted), and her DLCO(SB) was 25.6 (88 percent of 
predicted).  The interpretation of the results noted FVC, 
FEV1, and total lung capacity were mildly reduced.  The 
FEV1/FVC ratio was within normal limits and diffusing 
capacity for carbon monoxide was normal.  The lung volumes 
were found to be consistent with mild restrictive disease.  
An oxygen consumption/exercise test of June 2005 noted 
maximum exercise capacity at 17.5 ml/min/kg or 83 percent of 
predicted.  The interpretation of her oxygen 
consumption/exercise study found mildly decreased maximal 
exercise tolerance.  The etiology of the exercise limitation 
could not be determined with certainty, but there was no 
evidence of an abnormal cardiovascular, pulmonary, or 
pulmonary vascular response to exercise up to a near-maximal 
exercise level.  There was evidence of mild peripheral muscle 
deconditioning.  

The veteran was given a VA respiratory examination in May 
2005.  It was noted that a chest X-ray of March 2005 found no 
other abnormality except deformity of the 7th posterior rib 
compatible with old healed fracture.  Her complaints included 
occasional cough, wheezing, and shortness of breath.  The 
veteran reported having occasional chest pain on deep 
inspiration.  She reported smoking one pack of cigarettes a 
day for 25 years, but she claimed she had quit smoking two 
and a half years ago.  On examination, her lungs were clear 
to auscultation without adventitious sounds.  She had well-
healed scars on the right anterior lateral chest from 
previous chest tube sites.  The examiner, in consultation 
with a physician, determined that it was less likely than not 
that the veteran's respiratory symptoms were related to her 
past injury of rib fracture and pneumothorax that occurred 
during her military service.  It was noted that this finding 
was based on the PFT and oxygen consumption/exercise study, 
the results of which do not support a nexus.

The veteran's residuals of her chest wall injury with 
pneumothorax and fractured 7th left rib is rated 20 percent 
disabling effective from January 31, 1984 under VA's Schedule 
for Rating Disabilities, 38 C.F.R. § 4.97, Diagnostic Code 
(Code) 6843 (traumatic chest wall defect, pneumothorax, 
hernia, etc.)  

The veteran is competent to present lay evidence on injury 
and symptomatology.  However, the evaluation of respiratory 
disease under 38 C.F.R. § 4.97, Diagnostic Code 6843 is based 
on objective results of PFT and exercise testing.  Such 
results require administration of the test and its 
interpretation by a competent healthcare professional; 
neither the veteran nor the Board has such competence.  See 
Espiritu, supra.

According to Code 6843, a 30 percent evaluation is warranted 
for FEV-1 of 56 to 70 percent, or FEV-1/FVC of 56 to 70 
percent, or DLCO(SB) of 56 to 65 percent of predicted.  A 60 
percent evaluation is warranted for FEV-1 of 40 to 55 
percent, or FEV-1/FVC of 40 to 55 percent, or DLCO(SB) of 40 
to 55 percent of predicted; or maximum oxygen consumption of 
15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 
percent evaluation is authorized for maximum exercise 
capacity less than 15 ml/kg/min on oxygen consumption 
testing.  

Only one PFT test has been administered since the veteran 
submitted her claim in February 2003.  This is the test 
administered in June 2005.  This testing reported values for 
FEV-1, FEV-1/FVC, and DLCO(SB) that are substantially better 
than those authorizing a 30 percent evaluation.  The oxygen 
consumption/exercise test of June 2005 did report a finding 
of 17.5 ml/min/kg, which is in the range allowing a 60 
percent evaluation under Code 6843.  However, the 
interpretation of this testing reveals that this value was 
not based on cardiorespiratory limit.  The reviewer in June 
2005 found that the veteran had not achieved maximal heart 
rate or voluntary ventilation.  There was adequate 
ventilatory reserve remaining.  Her cardiovascular response 
was normal and her electrocardiography did not reveal any ST 
segment changes or arrhythmia.  Based on the veteran's 
lactate threshold at peak exercise, this suggested borderline 
deconditioning might have been present.  As noted above, 
based on these test results, the reviewing physician opined 
that while exercise limitation could not be determined, there 
was no evidence of an abnormal cardiovascular, pulmonary, or 
pulmonary vascular response.  Based on these test findings 
and the examiner's opinion, the Board concludes that the 
maximum oxygen consumption of 17.5 ml/kg/min was not due to a 
cardiorespiratory limit, but instead the result of the 
veteran's deconditioning.  Therefore, a 60 percent evaluation 
is not authorized under Code 6843.

As only one rib on the left side was fractured, without 
resection or removal, a compensation evaluation under Code 
5297 is not warranted.  As the chest wall scars are well 
healed, non-tender, and superficial, a compensable evaluation 
under Codes 7801, 7803, and 7804 is not authorized.  The 
chest wall scars do not cover an area approximating 144 
square inches (929 square centimeters), thus, a compensable 
evaluation under Code 7802 is not warranted.  Finally, as 
there is no evidence that the chest wall scar has resulted in 
limitation of motion, rating this scar under Code 7805 or the 
orthopedic criteria at 38 C.F.R. § 4.71a is not appropriate.

Finally, the veteran has, in effect, contended that her 
service-connected respiratory disability warrants an extra-
schedular evaluation as this disability has caused marked 
interference with her employment.  According to 38 C.F.R. 
§ 3.321(b)(1), in the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

The veteran has reported that she currently does not work.  
She indicated that she has lost employment in the past due to 
her frequent absences for her medical conditions.  The 
medical evidence indicates that the veteran has multiple 
disabilities, to include the cervical disc disease and 
fibromyalgia discussed above.  There is no medical opinion of 
record that has found the veteran is unable to work due to 
her respiratory disability.  The objective results of her PFT 
and exercise testing have consistently noted only mild levels 
of respiratory disease.  As noted above, the exercise test 
indicated that the reason for the veteran's incapacity was 
deconditioning, not a pulmonary disorder.  This is consistent 
with the treatment records of her fibromyalgia and cervical 
disc disease that report significant pain and limitation due 
to these disorders.  These latter disorders are not service-
connected.  Based on the medical evidence, especially the 
objective findings of the PFT and exercise tests, the Board 
finds that the residuals of her chest wall injury have not 
resulted in a marked interference with her employment.  There 
is no evidence that the residuals of her chest wall injury or 
respiratory disease has resulted in frequent hospitalization.  

Therefore, the Board finds that the residuals of the 
veteran's chest wall injury, while impacting her ability to 
work, have not caused a marked interference with her 
employment.  Thus, the level of interference with the 
veteran's industrial abilities due to her service-connected 
disabilities are fully contemplated in her current evaluation 
under the rating schedule.  Based on this evidence, the Board 
finds that the veteran's service-connected disabilities do 
not present such an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards.  Therefore, these issues do not warrant 
referral for extra-schedular evaluation.


Conclusion

Based on the above evidence and analysis, the Board finds 
that the preponderance of the evidence is against the grant 
of service connection for neck and shoulder disabilities, and 
an increased evaluation for the residuals of her chest wall 
injury.  While the veteran is competent to report injury and 
symptoms, there is no probative medical evidence or opinion 
finding a current neck and shoulder disability that is 
related to her active service.  The Board finds that the 
examination reports prepared by competent professionals, 
skilled in the evaluation of disabilities, are more probative 
of the diagnosis, etiology, and degree of impairment than the 
appellant's statements.  To the extent that the appellant has 
opined on the existence and etiology of her claimed 
disabilities, and that her service-connected residuals are 
worse than currently evaluated, this lay evidence is not 
credible.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (Holding that interest in the outcome of a proceeding 
may affect the credibility of testimony.)  To this extent, 
the preponderance of the evidence is against the claims for 
service connection and the doctrine of reasonable doubt is 
not for application.  See 38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

(Continued on next page.)



ORDER

Entitlement to service connection for a neck disability is 
denied.

Entitlement to service connection for a shoulder disability 
is denied.

Entitlement to an evaluation in excess of 20 percent for 
residuals of a chest wall injury with pneumothorax and 
fractured 7th left rib is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


